Case 3:18-cv-07354-WHA Document 188-5 Filed 12/12/19 Page 1 of 3




                     EXHIBIT 4
     Case 3:18-cv-07354-WHA Document 188-5 Filed 12/12/19 Page 2 of 3


 1                 UNITED STATES DISTRICT COURT
 2                NORTHERN DISTRICT OF CALIFORNIA
 3
 4
     __________________________
 5                             )
     ALICIA HERNANDEZ, et al., )
 6   individually and on       )
     behalf of others          )
 7   similarly situated,       )
                               )
 8             Plaintiff,      )
                               )
 9      vs.                    )Case No.
                               )3:18-cv-07354-WHA
10   WELLS FARGO & COMPANY and )
     WELLS FARGO BANK, N.A.,   )
11                             )
               Defendants.     )
12   __________________________)
13
14          VIDEOTAPED DEPOSITION OF SUSAN CRAWFORD
15                   Los Angeles, California
16                 Thursday, November 14, 2019
17                          Volume I
18
19
20
21
22   Reported by:
23   Lori M. Barkley
24   CSR No. 6426
25   Job No. 3666131-B

                                                                Page 1

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07354-WHA Document 188-5 Filed 12/12/19 Page 3 of 3

 1    A. They're reported by the line of business.            15:03:20          1 described where the line of business would fill out         15:06:45
 2    Q. Okay. And what's the procedure for that               15:03:22         2 the form, it would go to a committee can, the              15:06:46
 3 reporting by the line of business?                    15:03:27               3 committee would determine if remediation was                 15:06:48
 4    A. Now or then?                               15:03:29                    4 necessary and then if it was, it would go to the          15:06:51
 5    Q. Now.                                    15:03:31                       5 customer impact team.                            15:06:56
 6    A. Now?                                    15:03:33                       6       Do I have that right?                    15:06:56
 7    Q. Yeah.                                   15:03:34                       7    A. The committee is part of the customer impact           15:07:03
 8    A. The procedure now is for the -- for them to           15:03:35         8 team process, yeah.                             15:07:06
 9 report it and then it goes to a committee.                15:03:38           9    Q. Okay. Thanks for that clarification.             15:07:07
10    Q. And what is the mechanics of the report? Is            15:03:44       10       And so that committee that's part of the         15:07:09
11 it a written report? Is it a verbal report?           15:03:48              11 customer impact team, at some point, do they issue a          15:07:14
12    A. Yeah. It's a form on the system.                   15:03:54           12 customer impact ticket if -- if they determine that        15:07:21
13    Q. Okay. So can you describe for me if the               15:03:59        13 that's what's appropriate?                       15:07:23
14 line of business because aware of an issue that             15:04:01        14    A. It sends a file number as soon as it's          15:07:27
15 requires auditing, what do they do to get that             15:04:09         15 reported.                                15:07:33
16 information to your group?                           15:04:11               16    Q. And is that file number synonymous with a             15:07:33
17    A. They would draw up the form, report it, we             15:04:21       17 CIT number --                                  15:07:36
18 call it reporting it, and then it goes to a committee       15:04:23        18    A. Yes, yes.                            15:07:37
19 and they ask the line of business a bunch of               15:04:28         19    Q. Okay. So at what point from the form you              15:07:40
20 questions and then it goes into our system.                15:04:35         20 filled out and sent to the customer impact team            15:07:47
21         And if it's determined that remediation's         15:04:42          21 committee, at what point does that CIT number get             15:07:55
22 needed, then it goes into our system and then as they          15:04:47     22 issued? Immediately once it gets there?                15:07:59
23 work it, they'll send us the requests for different        15:04:53         23    A. It's immediately when the form -- when they           15:08:01
24 check points.                                  15:05:02                     24 enter the form on the --                        15:08:03
25    Q. Okay. And about how long has that been the               15:05:04   25      Q. Okay. So the form being filled out               15:08:04
                                                                     Page 30                                                                     Page 32

 1 procedure for transferring that information from the           15:05:08      1 generates a --                             15:08:08
 2 line of business to the audit group?                  15:05:12               2       (Speaking simultaneously.)
 3    A. Who are you calling the audit group?                 15:05:14          3       THE WITNESS: Yeah, yeah.                         15:08:09
 4    Q. The quality consultants, your group.                15:05:22           4 BY MR. BLOOMFIELD:                                     15:08:10
 5    A. I don't know, it's been awhile. A long              15:05:38           5    Q. Great, okay. Ms. Crawford, I've just handed           15:08:10
 6 time.                                    15:05:40                            6 you a document that was previously marked                   15:08:35
 7    Q. Would you say more than five years?                   15:05:40         7 Exhibit 444. During this morning's deposition. I'd          15:08:42
 8    A. Oh, yeah.                               15:05:42                       8 ask you to please take a look at that and let me know        15:08:49
 9    Q. More than 10 years?                           15:05:43                 9 when you're ready to discuss it.                   15:08:53
10    A. Probably not.                             15:05:45                    10    A. Okay.                               15:10:18
11    Q. Okay.                                   15:05:47                      11    Q. On the bottom right-hand corner of all the           15:10:18
12    A. I wasn't -- I mean, I don't know what the            15:05:50         12 documents we've been looking at today, there's a            15:10:20
13 process was before I got there.                      15:05:52               13 number that's called a Bates number and that's unique         15:10:23
14    Q. Okay. I don't want to be imprecise in               15:05:54          14 to each page.                              15:10:25
15 referring to any of these entities within your             15:05:58         15       So sometimes I'll refer to that number to        15:10:25
16 organization. So when I said "the audit group," and            15:06:02     16 help you get to the page that -- that I want to look       15:10:27
17 you said, you know, there's no such thing, what --           15:06:04       17 at with you. So if you could turn to the second page         15:10:30
18 what is the group -- the proper name of the group             15:06:07      18 of the e-mail which has Bates number 748 on it.             15:10:38
19 that you're a part of?                          15:06:09                    19       Are you with me?                          15:10:42
20    A. Customer impact team.                          15:06:11               20    A. Yes.                               15:10:48
21    Q. Okay. And what is the relationship between               15:06:12     21    Q. Okay. Now, this is the second -- second             15:10:49
22 a customer impact ticket and a customer impact team?             15:06:19 22 half of the document -- or of this page, looks like          15:10:50
23    A. A customer impact ticket would be the issue             15:06:29      23 it's an appointment notification from Tiffany Brown.         15:10:57
24 that would be reported to the customer impact team.             15:06:37    24       Do you see that?                         15:10:59
25    Q. Okay. So to return to that process that you           15:06:42      25      A. Yes.                               15:11:00
                                                                     Page 31                                                                        Page 33

                                                                                                                                 9 (Pages 30 - 33)
                                                            Veritext Legal Solutions
                                                                 866 299-5127
